Per Curiam.

We affirm the judgment of the court of appeals. Petitioner has no cause of action either by writ of habeas corpus ad prosequendum or writ of habeas corpus ad subjiciendum. The former issues to bring a prisoner before a court to prosecute in a jurisdiction other than where he is imprisoned and has no application in this case. The latter issues to inquire into illegal restraint of liberty. Neither will issue simply to grant a new first appeal as of right.
This does not leave a person claiming denial of effective assistance of appellate counsel without an adequate remedy. The claim is based on constitutional guarantees. Therefore, it may be appealed as of right to this court under Section 2(B)(2)(a)(iii) of Article IV of the Ohio Constitution, to be dealt with as prescribed in Section 3(B), Rule II of the Rules of Practice of the Supreme Court of Ohio. We deem this an adequate remedy at law, which precludes issuance of the writ of habeas corpus. In re Hunt (1976), 46 Ohio St. 2d 378, 75 O.O. 2d 450, 348 N.E. 2d 727.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.